

116 HR 3987 IH: Alleviating Stress Test Burdens to Help Investors Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3987IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Loudermilk (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to provide relief to
			 nonbanks from certain stress test requirements under such Act.
	
 1.Short titleThis Act may be cited as the Alleviating Stress Test Burdens to Help Investors Act. 2.Stress test relief for nonbanksSection 165(i)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(i)(2)) is amended—
 (1)in subparagraph (A), by striking are regulated by a primary Federal financial regulatory agency and inserting: whose primary financial regulatory agency is a Federal banking agency or the Federal Housing Finance Agency;
 (2)in subparagraph (C), by striking Each Federal primary financial regulatory agency and inserting Each Federal banking agency and the Federal Housing Finance Agency; and (3)by adding at the end the following:
				
 (D)SEC and CFTCThe Securities and Exchange Commission and the Commodity Futures Trading Commission may each issue regulations requiring financial companies with respect to which they are the primary financial regulatory agency to conduct periodic analyses of the financial condition, including available liquidity, of such companies under adverse economic conditions..
			